Case 5:20-cv-00124-RWS-CMC Document 5 Filed 10/26/20 Page 1 of 2 PageID #: 21




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

 SHUNTRELL JONES,                                §
                                                 §
                                                 §   CIVIL ACTION NO. 5:20-CV-00124-RWS
               Plaintiff,                        §
                                                 §
 v.                                              §
                                                 §
 WARDEN SALMONSON,                               §
                                                 §
               Defendant.                        §

                                           ORDER

       Petitioner Shuntrell Jones, an inmate confined at the Federal Correctional Institution in

Texarkana, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241. The Court referred this matter to the Honorable Caroline Craven, United States

Magistrate Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and orders

of this Court. The Magistrate judge recommends that the above-styled petition be dismissed

without prejudice. Docket No. 2.

       The Court has received and considered the Report and Recommendation of the Magistrate

Judge along with the record, pleadings, and all available evidence. Jones acknowledged receipt of

the Report and Recommendation on July 16, 2020. Docket No. 4. Neither party has objected to

the Report and Recommendation.

       Because no objections to the report have been received, Jones is not entitled to de novo

review by the District Judge of the Magistrate Judge’s findings, conclusions and recommendations,

and except upon grounds of plain error, he is barred from appellate review of the unobjected-to

factual findings and legal conclusions accepted and adopted by the District Court. 28 U.S.C.
Case 5:20-cv-00124-RWS-CMC Document 5 Filed 10/26/20 Page 2 of 2 PageID #: 22




§ 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         Nonetheless, the Court has reviewed the pleadings in this cause and the report of the

Magistrate Judge and agrees with the report of the Magistrate Judge. See United States v. Raddatz,
    .
447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)). It is accordingly

         ORDERED that the Magistrate Judge’s report (Docket No. 2) is ADOPTED as the

opinion of the District Court. It is further

         ORDERED that the above-styled petition for writ of habeas corpus is DISMISSED.

         So ORDERED and SIGNED this 26th day of October, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
